It 
gives me pleasure at the outset to congratulate you, 
Madam President, on your election to the presidency of 
the General Assembly at its sixty-first session. I wish 
you every success in your endeavours. I should also 
like to thank your predecessor, Mr. Jan Eliasson, for 
his efforts during the Assembly’s sixtieth session. Our 
thanks also go to Mr. Kofi Annan, who has been 
working to strengthen the role of the United Nations. 
 During the September 2005 Summit, the 
international community reaffirmed its commitment to 
the global partnership for development in order to 
achieve internationally agreed development objectives. 
The United Nations system remains one of the most 
important pillars of international support for that 
partnership. I wish to recall here that the State of Qatar 
has always been a supportive partner in development 
efforts, particularly in combating poverty, because all 
that has positive results for stability and international 
peace and security. 
 In 2001 Qatar hosted the Fourth Ministerial 
Conference of the World Trade Organization, which 
culminated in the Doha Ministerial Declaration. It also 
hosted the South Summit in 2005, in which His 
Highness Sheikh Hamad bin Khalifa Al-Thani, Emir of 
the State of Qatar, launched his initiative to establish 
the South’s Fund for Development and Humanitarian 
Assistance. Moreover, His Highness reaffirmed Qatar’s 
commitment to meet the internationally agreed official 
development assistance target relative to its gross 
national product. His Highness also offered to host the 
first Review Conference of the International 
Conference on Financing for Development. I am 
pleased to note that the State of Qatar will be hosting 
the Sixth International Conference of New or Restored 
Democracies, scheduled for 30 October to 1 November 
this year.  
 I should also like to recall here that Qatar has 
extended emergency and disaster relief assistance and 
made many contributions to the various United Nations 
funds and programmes. 
 We must work to strengthen the role of the United 
Nations and revitalize and support its institutions so 
that they can carry out the tasks entrusted to them in 
different parts of the world. However, if the 
Organization is to discharge its role in full, its Charter 
must be adhered to and respected. Furthermore, an 
agreement must be reached on a new formula to reform 
the Security Council and update its working methods. 
The General Assembly must be allowed to play its role 
in the maintenance of international peace and security 
alongside the Security Council.  
 We were shocked and astonished at the 
disproportionate Israeli response against fraternal 
Lebanon, which killed hundreds of innocent civilians, 
totally decimated its infrastructure and left scores of 
Lebanese towns and villages in ruins. It has also 
displaced one quarter of Lebanon’s population, which 
is indeed a full-scale war crime. 
 The Arab-Israeli conflict and the Palestinian 
question must be accorded top priority, for which a 
comprehensive, permanent and just solution is urgently 
needed. The Palestinian question is an example of 
suffering visited upon a people whose legitimate rights 
were denied, a question that has been on the agendas of 
 
 
27 06-52879 
 
the Security Council and the General Assembly for 
more than 50 years. Therefore the international 
community must review its position towards a 
fundamental issue that it has left unresolved for more 
than half a century, thus compounding the tragedy of 
the Palestinian people.  
 Compelling Israel to implement United Nations 
resolutions is a collective duty that we must all fulfil so 
that international legitimacy will not be branded as 
selective. The Palestinian people must be enabled to 
exercise their right to self-determination and to 
establish their independent State with Jerusalem as its 
capital.  
 A comprehensive, peaceful settlement of the 
Arab-Israeli conflict should also be achieved, on the 
basis of Israel’s withdrawal from all the territories it 
occupied in 1967, including the Syrian Golan and the 
Lebanese Sheba’a farms. We also stress that the 
guarantee of permanent peace, security and stability in 
the region lies in making the Middle East a zone free 
from all weapons of mass destruction without any 
exceptions. 
 The difficult situation in fraternal Iraq requires 
our cooperation in order to help it overcome this 
untenable situation and its repercussions. We have 
continuously reaffirmed our commitment to the unity 
and sovereignty of Iraq, to the rights of Iraqis to live in 
dignity and freedom and to rebuild their country, and 
for Iraq to regain its well-deserved place in the region 
and among the family of nations. 
 We want to pay tribute to the Government of the 
Sudan, which after tireless efforts has succeeded in 
establishing peace in the south of the country. It 
continues its sincere efforts to achieve security and 
stability in different parts of the country. We fully 
support those efforts and look forward to more support 
from the international community to fraternal Sudan in 
order to preserve its unity and territorial integrity.  
 We also support ongoing efforts by the League of 
Arab States to achieve national reconciliation in 
fraternal Somalia and to restore the rule of law in that 
country. We call upon the international community to 
support those efforts so that stability and security can 
be restored to Somalia. 
 We reaffirm the important role of the United 
Nations and the need to enhance it so that it can put 
international relations on a solid foundation of 
understanding and common interests. We also stress the 
importance of resolving conflicts and disputes by 
peaceful means and of cooperation among all nations 
to end violence and combat terrorism. We must avoid 
squandering our resources and wasting our energies on 
wars and conflicts. Instead, we should channel them 
towards development and progress. We look forward to 
a new world governed by the principles of justice, 
equality, freedom, democracy and peaceful coexistence 
among its peoples, nations and civilizations. 